Citation Nr: 1623473	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  13-17 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2014, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing has been associated with the electronic claims file.

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD has been manifested by nightmares, anxiety, hypervigilance, avoidance, loss of interest, and sleep disturbance; collectively, these symptoms suggest that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The Veteran's PTSD has met the criteria for a 30 percent initial evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fact that the Board is granting an increased rating of 30 percent for PTSD and remanding the remaining issue of entitlement to a rating in excess of 30 percent for PTSD, discussion of the notice and assistance requirements of the Veterans Claims Assistance Act of 2000 and a detailed explanation of how VA complied with the Act is unnecessary at this time.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his PTSD warrants an initial rating higher than the assigned evaluation of 10 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  Diagnostic Code 9411 provides that a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

After reviewing the evidence of record, the Board finds that the criteria for a 30 percent rating for PTSD have clearly been met.  At his March 2014 Board hearing, the Veteran stated that he is hypervigilant, uncomfortable in crowds, has trouble sleeping, and has memory problems.

The Veteran's VA treatment records show that he has made complaints of difficulty sleeping, obsessive thoughts, nightmares, past passive thoughts of suicide, anxiety, panic, avoidance, loss of interest, hypervigilance, numbness, having angry outbursts, and startling easily.  In May 2011 he was diagnosed with PTSD, anxiety, and depression and noted to have variable, dysphoric, and anxious mood.

At a November 2011 VA examination, the Veteran reported having external/internal reminders, physiological reactions, avoidance behavior, affective restriction, estrangement, irritability, difficulty concentrating, exaggerated startle response, hypervigilance, and difficulty sleeping.

Based on this evidence, the Board finds that the Veteran's overall level of impairment due to PTSD is, at the least, consistent with a 30 percent disability rating.  The Veteran has manifested many of the symptoms specifically listed for the criteria for a 30 percent rating, and his additional symptoms are consistent with an overall disability picture which is of similar severity and frequency as those contemplated by that diagnostic code.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also Mauerhan v. Principi, 16 Vet App 436 (2002).  The evidence of record reflects that the Veteran does have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with symptoms such as nightmares, anxiety, hypervigilance, avoidance, loss of interest, and sleep disturbance.  Accordingly, the Board grants an initial 30 percent evaluation for PTSD.

The appellant's entitlement to an initial evaluation in excess of 30 percent for PTSD is the subject of the remand below.


ORDER

Entitlement to a 30 percent initial rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran has submitted correspondence indicating that the November 2011 did not fully discuss or include all of his psychiatric symptoms.  The Board finds that his VA treatment records do indicate more severe symptomatology than that shown on examination five years ago.  VA is obligated to provide a new examination when the evidence indicates that the service-connected condition has become more severe.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Board therefore remands this issue for a new VA examination to evaluate the Veteran's PTSD.

The record currently contains VA treatment records from the Omaha VA Nebraska-Western Iowa Health Care System and its affiliated facility, the Lincoln Community Based Outpatient Clinic, since July 2012 and from the Phoenix VA Health Care System and its former affiliated facility, the Sun City Community Based Outpatient Clinic, since May 2011.  All outstanding, relevant treatment records should be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant medical records from the Omaha VA Nebraska-Western Iowa Health Care System and its affiliated facility, the Lincoln Community Based Outpatient Clinic, since July 2012; from the Phoenix VA Health Care System and its former affiliated facility, the Sun City Community Based Outpatient Clinic, since May 2011; and from any other appropriate VA medical facilities.

2.  After all additional records are obtained and associated with the claims file, schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the current severity of his PTSD.

The examiner should specifically provide a full multi-axial diagnosis.  The examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning, and should discuss the impact PTSD has on his activities of daily living, including his ability to obtain and maintain employment, and overall functional impact.  The examiner is also asked to review the Veteran's treatment records and discuss the symptomatology shown.  

The claims folder, access to all records in Virtual VA and VBMS, and a copy of this remand must be provided to and reviewed by the examiner.

3.  The appellant must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

4.  After the above development has been completed, readjudicate the claim.  If any of the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


